           Case 2:11-cv-01805-RFB-CWH Document 529 Filed 04/20/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar No. 13644
     ROGER W. WENTHE
 3   Nevada Bar No. 8924
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: 702-388-6336
     Email: roger.wenthe@usdoj.gov
 6
     Attorneys for the United States
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   Rosemary Garity,                                 ) Case No: 2:11-cv-01805-RFB-CWH
                                                      )
11                    Plaintiff,                      )
                                                      )
12          v.                                        ) Federal Defendant’s Reply Brief in
                                                      ) Support of Motion to Re-Tax Costs
13   USPS PMG Megan J. Brennan,                       )
                                                      )
14                    Defendant.                      )
                                                      )
15

16          The Federal Defendant’s Motion to Re-Tax Costs (ECF No. 524) requests the Court

17   to re-tax two categories of costs in Plaintiff’s bill of costs: certain deposition costs, and

18   copying costs.

19          The Federal Defendant incorporates herein the discussion in its initial brief

20   opposing Plaintiff’s bill of costs (ECF No. 495), and its brief opposing Plaintiff’s motion to

21   re-tax costs (ECF No. 528).

22                                           I.     Argument

23   A.     The Court Should Deny Taxability For the Cost of Depositions Not Used at
            Trial.
24

25          The Federal Defendant’s motion to re-tax asks the Court to deny taxability for the

26   $2,273.75 cost of depositions which Plaintiff obtained but did not use at trial. As ECF No.

27   495, p. 5 shows, none of these depositions sought information or testimony relating to the

28   sole claim which went to trial, Plaintiff’s disability discrimination claim under the


                                                      1
           Case 2:11-cv-01805-RFB-CWH Document 529 Filed 04/20/20 Page 2 of 3




 1   Rehabilitation Act. Instead, these depositions all related to claims as to which summary

 2   judgment was granted against the Plaintiff prior to trial. The Court has discretion to deny

 3   taxation of these costs. Washington State Dept. of Transp. v. Washington Natural Gas Co., 59

 4   F.3d 793, 806 (9th Cir. 1995) (“Disallowance for expenses of depositions not used at trial is

 5   within the district court’s discretion.”)

 6           Alternatively, the Court has discretion to deny these costs based on Plaintiff’s

 7   minimal success in the litigation, relative to the number of claims she asserted in her

 8   complaint. Where plaintiff, although being a “prevailing party,” is only minimal successful,

 9   as here, a court has especially broad discretion to deny some or all costs. Yonemoto v.

10   Shulkin, 725 Fed. Appx. 482, 485 (9th Cir. Feb. 15, 2018) (“Even if Yonemoto’s

11   unsuccessful claims are related to his one successful claim, the limited nature of

12   Yonemoto’s success justified a reduction in costs and fees.”); Baker v. Lindgren, 856 F.3d

13   498, 502 (7th Cir. 2017) (“The district court also correctly noted that, in a case with mixed

14   results, it retains especially broad discretion to award or deny costs.”)

15           For either or both of these reasons, the Court should deny taxability as to the

16   $2,273.75 cost of depositions not used at trial.

17   B.      The Court Should Deny Taxability for Copying Costs.

18           Plaintiff sought $1,910.25 in copying costs, and the Clerk awarded $590.33, stating:

19   “The clerk will tax half the costs of trial exhibits as plaintiff has not made clear that all copies were

20   for the judge and opposing parties. LR 54-6(a)(2).”

21           Local Rule 54-6(a)(1) and (b)(1) and (b)(3) explicitly state that taxable costs include

22   only the cost of “copies of an exhibit necessarily attached to a filed document;” and do not

23   include the cost of “reproducing copies of motions, pleadings, notices, and other routine

24   case papers;” nor the cost of “copies obtained for an attorney’s own use.” Since Plaintiff

25   failed to itemize the taxable portion of the requested copying fees, her request should be

26   denied in its entirety. Sloan v. Country Preferred Ins. Co., 2015 WL 995128 *3 (D. Nev. Mar.

27   5, 2015) (costs for items beyond exhibits denied).

28           In addition, even if Plaintiff had itemized these fees properly, her request would be


                                                          2
          Case 2:11-cv-01805-RFB-CWH Document 529 Filed 04/20/20 Page 3 of 3




 1   subject to discretionary reduction by the Court based on her limited success. Yonemoto,

 2   supra; Baker, supra.

 3          For these reasons, the Court should deny taxability for all of the $590.33 in copying

 4   costs taxed by the Clerk.

 5                                            II. CONCLUSION

 6          The Court should re-tax costs as requested above, by (1) reducing the taxable

 7   deposition transcript costs by $2,273.75, and (2) reducing the taxable copying costs by

 8   $590.33.

 9          Respectfully submitted this 20th day of April 2020.
10                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
11
                                                 /s/ Roger Wenthe
12                                               ROGER W. WENTHE
                                                 Assistant United States Attorney
13

14

15

16

17

18

19
                                        PROOF OF SERVICE
20
            I, Roger W. Wenthe, certify that the foregoing document was served this date via the
21
     Court’s Electronic Case Filing system.
22
            Dated this 29th day of April 2020.
23
                                                 /s/ Roger Wenthe
24                                               ROGER W. WENTHE
                                                 Assistant United States Attorney
25

26

27

28


                                                    3
